 

EXHIBIT 10.2





Robert Rowe




September 21, 2020




Laurin N. Leonard

1707 N Charles Street, Suite 200A

Baltimore, MD 21201




Re:  Global Boatworks Holdings, Inc.




Dear Ms. Leonard:

This agreement will set forth the terms and conditions pursuant to which Robert
Rowe (“Seller”), will sell to Laurin N. Leonard (“Buyer”) 1,000,000 shares of
Series A Preferred Stock (the “Preferred Stock”) payable by Global Boatworks
Holdings, Inc. (“GBBT”).  

1.

Seller will sell to Buyer, and Buyer will purchase from Seller, the Preferred
Stock for a purchase price of $1,000 (the “Purchase Price”).  Payment of the
Purchase Price shall be made concurrently with the execution of this agreement
and Seller delivering the Preferred Stock to the Buyer together with written
instructions to GBBT to transfer the Preferred Stock to the Buyer.  The Purchase
Price will be paid by check.

2.

Seller represents that the Seller owns the Preferred Stock free and clear of any
liens or options, rights or other security or other interests in the Preferred
Stock.  Seller agrees and acknowledges that it will have no further interest in
the Preferred Stock.  

3.

Buyer represents that Buyer is an accredited investor, as defined in Rule 501 of
the Securities Act of 1933, that Buyer is acquiring the Preferred Stock for
Buyer’s own account and not with a view to the sale or distribution of the
Preferred Stock, that Buyer understands that the Preferred Stock is restricted
securities, as defined in said Rule 144, and may not be sold except pursuant to
an effective registration statement or an exemption from registration and that
the Preferred Stock will bear GBBT’s standard investment legend.  

4.

This agreement constitutes the entire agreement of the parties as to its subject
matter, superseding any prior or contemporaneous agreements, understandings or
letter of intent, and may not be amended nor may any right be waived except by
an instrument which refers to this agreement, states that it is an amendment or
waiver and is signed by both parties in the case of an amendment or the party
granting the waiver in the case of a waiver.

Please confirm your agreement with the foregoing by signing this agreement and
returning it to the Buyer and copying GBBT.

Very truly yours,

/s/ Robert Rowe

Robert Rowe




AGREED TO this 21st day of September, 2020.







/s/ Laurin N. Leonard

Laurin N. Leonard




ACKNOWLEDGED:




Global Boatworks Holdings, Inc.







By: /s/Robert Rowe

Name: Robert Rowe

Title: CEO



